   4:20-cr-03041-RGK-CRZ Doc # 43 Filed: 01/21/21 Page 1 of 1 - Page ID # 109




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                     4:20CR3041

        vs.
                                                                        ORDER
JUAN CARLOS TORRES-TORRES,

                       Defendant.


       Pending before me is a findings and recommendation from a magistrate judge that
recommends that I accept the defendant’s plea of guilty. There is no objection to the findings
and recommendation. After careful consideration and de novo review,

       IT IS ORDERED that:

       1.      The findings and recommendation (Filing 37) is accepted.

        2.      The defendant is found guilty. The plea is accepted. The court decides that the
plea of guilty is knowing, intelligent, voluntary, and that there is a factual basis for the plea.

       3.     If there is a plea agreement, I defer acceptance of the plea agreement until the
time of sentencing pursuant to Rule 11(c)(3). Unless otherwise stated at the time of
sentencing, the plea agreement will be deemed accepted upon the pronouncement of the
judgment and sentence.

       4.      This case shall proceed to sentencing.

       Dated this 21st day of January, 2021.

                                                     BY THE COURT:


                                                     Richard G. Kopf
                                                     Senior United States District Judge
